Citation Nr: 0610360	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  97-27 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral pain syndrome, right knee, with 
degenerative joint disease.

2.  Entitlement to an initial compensable disability rating 
for status-post small tip fractures, left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating action in which the RO 
granted service connection and assigned an initial, 0 percent 
(noncompensable) rating  for right knee disability, effective 
November 25, 1996.  A notice of disagreement (NOD) was 
received in January 1997 and the RO issued a statement of the 
case (SOC) in January 1997. A substantive appeal was received 
from the veteran in February 1997.

The veteran has also perfected an appeal from an August 1997 
decision by which the RO granted service connection and 
assigned an initial, noncompensable rating for left ankle 
disability, effective September 3, 1996.  In that same 
decision, the RO awarded an initial 10 percent rating for the 
service-connected right knee disability and changed the 
effective date of the grant of service connection, and the 
assignment of the 10 percent rating, to September 3, 1996.  
An NOD was received in September 1997 and the RO issued an 
(SOC) in January 1998.  A substantive appeal was received 
from the veteran in March 1998.

In September 1998 and May 1999, the Board remanded these 
matters to the RO for additional development.  In June 2003, 
the Board remanded these matters to schedule the veteran for 
a hearing before a Veterans Law Judge at the RO (Travel Board 
hearing.  The veteran subsequently failed to report for a 
scheduled October 2004 Travel Board hearing.

In August 2005, following RO certification of this case to 
the Board, the veteran submitted to the RO additional medical 
evidence which was forwarded to the Board without a waiver of 
initial RO consideration of the evidence.  

Since the claims for higher evaluations stem from original 
grants of service connection, the Board has characterized the 
issues on appeal in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

REMAND

Unfortunately, the Board finds that further RO action on each 
of the claims on appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision on the 
matters currently on appeal.   

Initially, the Board points out, as noted above, that, in 
August 2005, the veteran submitted to the RO additional 
medical evidence-consisting of a letter from Giles R. 
Scuderi, M.D. stating that the veteran underwent bilateral 
total knee replacement in June 2005.  While this evidence 
clearly bears on the question of the veteran's entitlement to 
an initial rating in excess of 10 percent for his service-
connected right knee disability,  the Board notes that his 
additional evidence has not been considered by the RO in 
connection with the current claim, and neither the veteran, 
nor his representative, has expressly waived initial RO 
consideration of the evidence.  Thus a remand for RO 
consideration of this evidence, in the first instance, and 
issuance of a supplemental SOC (SSOC) reflecting such 
consideration, is warranted.  See 38 C.F.R. § 19.31, 19.37 
(2005).  The Board also finds that this letter indicates that 
the veteran's right knee disability has worsened since his 
last examination; therefore, a contemporaneous VA examination 
is warranted.   

The Board also finds, upon review of the record, that the 
medical findings pertaining to the veteran's service-
connected left ankle disability are not fully responsive to 
the applicable rating criteria, and, thus, do not provide 
accurately reflect the overall severity of this disability.  
The veteran's left ankle disability is presently rated under 
38 C.F.R. §4.71a, Diagnostic Code 5271, for limited motion of 
the ankle.  Under Diagnostic Code 5271, moderate limitation 
of motion warrants a 10 percent rating, while marked 
limitation of motion warrants a 20 percent rating.  Standard 
range of ankle motion is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  See 38 C.F.R. § 4.71, Plate 
II.  The RO assigned an initial noncompensable rating based 
on a finding that the veteran did not meet the criteria for 
at least the minimum, compensable rating under Diagnostic 
Code 5271.  See 38 C.F.R. § 4.31.

However, the most recent, February 2003 examiner did not 
provide range of motion findings of the left ankle, 
consistent with 38 C.F.R. § 4.71, Plate II.  Comprehensive 
findings as to limitation of motion, along with findings as 
to any additional loss in range of motion due to any of the 
factors set forth in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca  
v. Brown, 8 Vet. App. 202, 205-207 (1995), are essential in 
evaluating the veteran's disability under Diagnostic Code 
5271.  The Board further points out that the February 2003 
examiner did not provide an assessment as to whether the 
veteran's left ankle motion was moderately or markedly 
limited, additional information that is relevant in 
evaluating the severity of the veteran's disability under the 
relevant rating criteria.  Finally, the Board notes that, 
given the evidence currently of record with respect to the 
right knee-to include the additional evidence, noted above-
and the length of time since the last evaluation of that 
disability, similar findings would be helpful in evaluating 
the current severity of the right knee disability, as well.

Hence, the Board finds that further VA orthopedic examination 
of the veteran's  right knee and left ankle at an appropriate 
VA medical facility with specific findings responsive to the 
applicable rating criteria as well as 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, is needed to fully and fairly evaluate the 
veteran's claims for higher initial ratings.    See 38 U.S.C. 
§ 5103A.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claims.  See 38 C.F.R. § 
3.655 (2005).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy (ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.The claims 
file currently includes outpatient treatment records from the 
Hudson Valley VA Health Care System in New York, New York, 
dated from May 1997 to November 2001.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v.  West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Hudson Valley VA Health 
Care System since November 2001, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2005) as regards requesting 
records from  Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claims 
on appeal. The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2004) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), if not otherwise met.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).  The RO should specifically request 
that the veteran provide authorization to enable it to obtain 
the treatment and surgery records of Giles. R. Scuderi, M.D. 
in New York, New York.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim for an initial rating in 
excess of 10 percent for a right knee disability should 
include consideration of additional evidence submitted by the 
veteran directly to the RO in August 2005, and the SSOC 
issued should reflect such consideration  (see 38 C.F.R. §§ 
19.31, 19.37).  Further, in adjudicating each claim on 
appeal, the RO must document its specific consideration of 
whether staged rating (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant 
to Fenderson, is appropriate.
 
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Hudson 
Valley VA Health Care System all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's right knee and left ankle, from 
November 2001 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter that requests 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
initial rating claim on appeal that is 
not currently of record.  The RO should 
specifically request that the veteran 
furnish the appropriate authorization to 
enable it to obtain and associate with 
the claims file all records of the 
veteran's treatment and/or evaluation by 
Giles. R. Scuderi, M.D., 175 East 85th 
Street at 3rd Avenue, New York, New York.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  Finally, 
the RO's letter should meet the 
requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006), as regards claims arising 
out of claims for service connection, if 
not otherwise met.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his right 
knee and left ankle, by a physician(. The 
entire claims file must be made available 
to the physician) designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays, as well as 
range of motion studies, reported in 
degrees) should be accomplished, and all 
clinical findings should be reported in 
detail.

With regard to right knee, the examiner 
should conduct range of motion studies of 
the right knee, noting the exact 
measurements for flexion and extension, 
specifically identifying any excursion of 
motion accompanied by pain.  If pain on 
motion in the right knee is observed, the 
examiner should comment on the extent of 
pain, and indicate at which point pain 
begins. Tests of joint motion against 
varying resistance should be performed on 
the right knee.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should specifically indicate 
the presence or absence of any lateral 
instability and/or recurrent subluxation.   
If instability is present, the examiner 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  The examiner should also 
indicate whether the veteran experiences 
dislocation in the knee, and if so, 
whether such dislocations are accompanied 
by frequent episodes of locking, pain 
and/or effusion into the joint. 

Regarding the left ankle, the examiner is 
requested to perform range of motion 
testing of the left ankle and the 
examiner should indicate whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the left 
ankle.  If pain on motion is observed, 
the examiner should indicate the degree 
at which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also provide an 
assessment as to whether the veteran's 
overall range of motion of the left ankle 
is best characterized as moderately or 
markedly limited, as well as comment as 
to whether there is any ankylosis of the 
left ankle, malunion of the os calcis or 
astagalus, or astragalectomy.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
.  in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim for an initial rating in 
excess of 10 percent for right knee 
disability should include consideration 
of additional evidence submitted by the 
veteran directly to the RO in August 
2005.  Further, in adjudicating each 
claim on appeal, the RO must document its 
specific consideration of whether staged 
rating (assignment of different ratings 
for distinct periods of time, based on 
the facts found) pursuant to Fenderson, 
is appropriate.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, and clear reasons and bases 
for all determinations, and afford the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

